         Case 1:20-cr-00057-GBD Document 173 Filed 11/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                  :
                                                UNSEALING ORDER
             -v.-                         :
                                                S5 20 Cr. 57 (GBD)
MARCUS AYALA,                             :
     a/k/a “Marc,”
                                   :
                    Defendant.
- - - - - - - - - - - - - - - - - -x


             Upon application of the United States of America, by and

through Assistant United States Attorney Jacob Warren, it is hereby

ORDERED that Indictment S5 20. 57 (GBD), which was filed under

seal on October 13, 2020, be and hereby is unsealed.


SO ORDERED.

Dated:       New York, New York
             November 2, 2020




                                          _______________________________
                                          HONORABLE STEWART D. AARON
                                          UNITED STATES MAGISTRATE JUDGE
                                          SOUTHERN DISTRICT OF NEW YORK
